DETAILED ACTION
ALLOWABLE SUBJECT MATTER
Claims 1-14 and 16 are allowed.	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.		
Authorization for this examiner’s amendment was given in a telephone/e-mail communication with Sridevi Basavaraju (Reg. No. 66,253) on July 29, 2022.															The application has been amended as follows: 	
	In the Specification:
	In [0139] line 1, after “shape of the”, “second” has been replaced with --fifth--.
			
In the Claims:
Claim 15 is canceled without traverse.

In Claim 5, line 3 on Page 4 of 12, after “formed on”, --the-- has been inserted.
In Claim 8, line 6, after “on”, --the-- has been inserted.						In Claim 9, line 2, after “on”, --the-- has been inserted.						In Claim 9, line 6, after “on”, --the-- has been inserted.				
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest” prior art Kim et al. (US 2015/0287711 A1). Kim et al. does not teach or suggest fairly, either singularly or in combination wherein a lowermost surface of the first semiconductor layer is on an uppermost surface of the first active fin, wherein a lowermost surface of the third semiconductor layer is higher than the uppermost surface of the first active fin with respect to the surface of the substrate, wherein the second semiconductor layer is between and in contact with the first semiconductor layer and the third semiconductor layer, wherein a capping layer directly contacts an upper side surface of the third semiconductor layer and directly contacts a lowermost side surface of the second semiconductor layer, and wherein the third semiconductor layer is in direct contact with an uppermost side surface of the second semiconductor layer and is separated from the lowermost side surface of the second semiconductor layer.									Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Prior art made of record is considered pertinent to Applicant’s disclosure: Kim et al. (US 2015/0214051 A1) and Zang (US 2016/0111339 A1).						Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815